Citation Nr: 0618082	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  96-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritability, 
nightmares, and fatigue due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness and 
headaches due to an undiagnosed illness.

3.  Entitlement to service connection for bowel problems due 
to an undiagnosed illness.

4.  Entitlement to service connection for fevers due to an 
undiagnosed illness.

5.  Entitlement to service connection for a seizure disorder 
on a direct basis or as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active duty for training from March to 
October 1973, and active service from December 1990 to 
September 1991.  He was on active duty in the Southwest Asia 
theater of operations form February 6, 1990, to March 28, 
1991.

This appeal is from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The veteran has since relocated to 
Puerto Rico, and the San Juan RO is now the agency of 
original jurisdiction for his interactions with VA.

The veteran has unsuccessfully claimed entitlement to service 
connection for post-traumatic stress disorder.  That matter 
is not on appeal.  In the context of developing that claim, 
VA gave the veteran a psychiatric examination that diagnosed 
depression not otherwise specified.  A private psychiatric 
examination diagnosed major depression with psychotic 
features and PTSD.  The veteran did not appeal from denial of 
service connection for PTSD, and he has not claimed 
entitlement to service connection for any other diagnosed 
psychiatric disorder.  To avoid burdening the veteran with a 
final Board decision of broader scope than his claim, this 
decision is limited to whether any of the claimed symptoms 
are due to an undiagnosed illness presumed incurred in 
service.  It does not find on whether diagnosed illnesses not 
at issue were incurred in or aggravated by service.
In several statements through the history of these claims, 
the veteran has indicated what may be interpreted as a desire 
to pursue service connection for a number of additional 
claims.  In a statement of August 1998, he appears to make a 
claim for service connection for pineal gland cyst and 
lateral ventriculomegaly and a maxillary retention cyst.  In 
a statement of June 2001, he appears to make a request to 
reopen his claims for service connection for skin and 
pulmonary disorders.  These matters are referred to the RO 
for appropriate action.

The issues of service connection for dizziness and headaches, 
bowel problems, and seizure disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a chronic, undiagnosed illness 
manifested by irritability, nightmares, and fatigue.

2.  The veteran does not have a chronic, undiagnosed illness 
manifested by fever.


CONCLUSIONS OF LAW

1.  The veteran did not in wartime service incur chronic 
irritability, nightmares, or fatigue due to an undiagnosed 
illness, nor may such incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

2.  The veteran did not in wartime service incur fevers due 
to an undiagnosed illness in wartime service, nor may such 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 1117, 1118 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a qualifying chronic disability that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of ten percent or more within a presumptive period, as 
determined by the Secretary, following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  A "qualifying chronic disability" is a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multi-symptom illness (such as 
CFS, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (d) warrants a presumption of 
service connection.  38 U.S.C. § 1117(a)(2) (West 2002); 
38 C.F.R. § 3.317(a)(2)(i)(B) (2005).

The veteran avers he has several chronic symptoms that began 
in or shortly after his wartime service in the Southwest Asia 
theater of operations.  He contends they are due to an 
undiagnosed illness or illnesses incurred during that 
service.  The preponderance of the evidence is that his 
several claimed conditions are not chronic, or are 
attributable to a known diagnosis.  Whereas the preponderance 
of the evidence is against finding any chronic, undiagnosed 
illness incurred in service, and the preponderance of the 
evidence is against finding the claimed symptoms are of any 
diagnosed chronic disease incurred or aggravated in service, 
each of the veteran's claims must be denied and are addressed 
in sections A and B below..


A.  Irritability, Nightmares, and Fatigue

The veteran has testified that he is irritable, has 
nightmares, and is fatigued since his return from Southwest 
Asia service.  He reported exposure to numerous chemicals, 
multiple radioactive substances, chemical and biological 
warfare agents, and contamination of food and water by 
insects and munitions.  He attributes his symptoms to these 
factors.

The veteran has not submitted any evidence of actual 
treatment for the symptoms of irritability, nightmares, or 
fatigability, although he reported in August 1998 that he was 
seeing a private psychiatrist.  A VA hearing officer 
requested the veteran in February 1997 to submit all private 
treatment records he had; he has submitted no actual 
treatment records showing the claimed symptoms.  Review of VA 
treatment records shows he obtains treatment for several 
complaints, but not for irritability, nightmares, or fatigue.

He has reported continuous employment without loss of time 
from work because of these symptoms.  VA Psychiatric 
examination in January 1995 found no evidence of the symptoms 
he reported.  VA psychiatric examination in February 2005 
found no evidence of the symptoms he reported.

A private psychiatric evaluation of November 1997 found all 
of the symptoms the veteran reported and attributed them to 
severe major depression with psychotic features and to PTSD.  
VA examination by a panel of two psychiatrists in August 1998 
noted his report of nightmares vaguely related to service, 
but not irritability or fatigue was observed.  A VA social 
and industrial survey at his home in September 1998 included 
interviews with two neighbors who described his social 
interaction as cordial and helpful; no abnormal behaviors 
were noted.  When interviewed, the veteran's wife reported 
several symptoms of the veteran, but she did not mention 
irritability, nightmares, or fatigue.

The clear preponderance of the evidence is against the 
veteran's claim from two points of view.  From one 
perspective, his work history and the August 1998 VA social 
and industrial survey show he does not have disabling 
irritability, nightmares, or fatigue that amount to a 10 
percent disabling condition amenable to a presumption of 
service connection for an undiagnosed illness, even if they 
were attributed to an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(i) (2005).  From the other perspective, the 
only evidence of a significantly disabling effect from 
irritability, nightmares, or fatigue attribute them to major 
depression and PTSD.  VA has rejected PTSD as service-
connected, and the veteran has not otherwise claimed 
incurrence in service of the privately diagnosed major 
depression with psychotic features.  If irritability, 
nightmares, and fatigue are attributable to PTSD or major 
depression with psychotic features as privately diagnosed, 
then as a matter of law, those symptoms are not amenable to a 
presumption of service connection as due to an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(ii) (2005).

Finally, there is no evidence the veteran has chronic fatigue 
syndrome as a multi-symptoms illness defined by a cluster of 
signs or symptoms.  There is no such diagnosis.  He has not 
sought or obtained treatment consistent with such a disorder.  
His long, uninterrupted employment history alone also weighs 
heavily against him and leads to a conclusion that symptoms 
claimed as fatigue cannot be presumed to be chronic fatigue 
syndrome incurred in service.  38 C.F.R. § 3.317(a)(2)(i)(B) 
(2005).  In sum, the evidence relating to his claim for 
irritability, nightmares, and fatigue is overwhelmingly 
against the veteran's claim.  



B.  Fevers

The veteran testified in February 1997 that he has had 
persistent, recurrent low fevers and chills since his return 
from service in Southwest Asia.  Upon questioning by his 
representative, he testified that he had not taken his 
temperature when he had chills and he did not know that he 
had a fever at that time.

On VA general medical examination in February 2005, the 
examiner reviewed the veteran's service medical records and 
found only two instances of fever.  One was 100 degrees in 
1985.  That fever is disqualified as evidence of an 
undiagnosed illness incurred in Southwest Asia service, 
because it predated Southwest Asia service.  38 C.F.R. 
§ 3.317(a)(1)(i) (2005).  The other was in National Guard 
medical records of January 1992, which noted a "high 
fever."  The temperature was not recorded, and the fever was 
attributed to a "cold."  The examiner noted that VA 
computerized treatment records of 1999 to 2005 showed no 
measurement of temperature higher than 98 degrees.  Other 
post-service VA outpatient records through April 1998 show 
temperature readings below 98.6 degrees Fahrenheit or 37 
degrees Celsius.

In short, the evidence does not demonstrate that the veteran 
has chronic, recurrent fevers.  Entitlement to VA disability 
compensation requires the existence of a current disability.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service); Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (service 
connection based on peacetime service).  The claim must be 
denied.

II.  Duty to Notify and to Assist

The veteran's claim long predates the current laws and 
regulations governing VA's duties to notify the veteran how 
to prosecute his claim and to assist him to do so.  In this 
case, VA long ago informed the veteran of the information and 
evidence necessary to substantiate his claim.  The VA hearing 
officer at a February 1997 hearing specifically requested the 
veteran to provide certain evidence the veteran testified was 
in his possession; the hearing officer held the record open 
for 60 days for the purpose.  In October 1997, VA notified 
the veteran by mail of the essential elements of claims based 
on presumed incurrence in service of certain undiagnosed 
illnesses.  In October 2003 and in January 2005 VA notified 
the veteran by letter of the information and evidence 
necessary to substantiate his claim and of his current rights 
and his and VA's current obligations in producing evidence, 
including his duty to submit evidence in his possession.  VA 
has adjudicated the claims at issue upon each instance of 
receipt of additional evidence, including most recently in 
December 2005. The veteran has suffered no prejudice from the 
initial adjudication prior to compliance with current rules 
regarding VA notice to and assistance for claimants in 
prosecuting VA claims.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  VA has not notified the veteran of the rating 
and effective date aspects of his compensation claims, 
Dingess v. Nicholson, 19Vet. App. 473 (2006), but in light of 
the results in this case, the oversight was harmless.  VA has 
discharged its notice requirements in this case.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained the information and evidence of which it had 
notice and that the veteran has authorized VA to obtain.  VA 
has examined the veteran and obtained medical opinions as 
necessary to decide the claim.  There has been no failure to 
obtain evidence of which VA must notify the veteran.  VA has 
discharged its duty to assist the veteran to obtain 
information and evidence to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) 
(2005).


ORDER

Service connection for irritability, nightmares, and fatigue 
due to undiagnosed illness is denied.

Service connection for fevers due to undiagnosed illness is 
denied.




REMAND

The veteran claimed entitlement to service connection for 
dizziness and headaches due to an undiagnosed illness.  In 
August 1997 during a VA gastrointestinal procedure, the 
veteran was lost consciousness and had involuntary movements.  
He subsequently had further VA evaluation in August and 
October 1997 to determine whether he has a seizure disorder.  
An October 1997 magnetic resonance imaging (MRI) report noted 
a clinical history of "Rule out left and right posterior 
parietal contusion.  Seizures de novo."  On VA neurology 
assessment in August 1997, the veteran first reported a 
seizure episode in 1991.  On January 1991 VA compensation 
examination the veteran reported a head injury without loss 
of consciousness in service.  A July 1995 VA computed 
tomography (CT) scan of the brain noted a history of head 
injury with loss of consciousness.

In a June 23, 1998, rating decision, the RO metamorphosed the 
veteran's claim for service connection for dizziness and 
headaches due to an undiagnosed illness into a claim for 
seizure disorder.  The RO effectively denied service 
connection for seizure disorder, renaming the claim on the 
code sheet as "Seizure disorder (claimed as dizziness and 
headaches)."  The statement of reasons and bases in a 
supplemental statement of the case reveals the RO executed an 
adverse adjudication of direct and presumptive service 
connection for seizure disorder, finding that dizziness and 
headaches were "determined to result from a known clinical 
diagnosis of seizure disorder, which was not incurred or 
aggravated by service."  SSOC page 7 (June 23, 1998).

There are multiple defects in the denial of service 
connection for seizures.  The basis of the determination that 
dizziness and headaches result from seizure disorder is 
unarticulated in the SSOC.  It appears it was based on the 
medical opinion of the VA rating official who made the 
determination, contrary to the rule requiring that medical 
conclusions in claim adjudications be based on independent 
medical opinions, not those of the adjudicator.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There is no indication 
that the adjudication considered that seizures can be a 
presumptive disease independent of the undiagnosed illness 
presumption.  See 38 U.S.C.A. § 1101(2) (West 2002); 
38 C.F.R. § 3.309(a) (2005).

Subsequent rating actions list "Seizures" as not service 
connected, but without notation that VA had commingled 
seizures with the pending claim for service connection for 
dizziness and headaches due to undiagnosed illness, as the 
December 2005 SSOC reveals.  There has been no actual 
development of the veteran's claim as encompassing 
entitlement to service connection for seizure disorder.  

The veteran's statement received August 24, 1998, in response 
to the June 1998 SSOC, must be construed as a notice of 
disagreement with the denial of service connection for 
seizure disorder, because it responded to the first 
declaration of the denial of record.  He must receive a 
statement of the case on the issue.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2005).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing Board Member at the RO 
in connection with filing a substantive appeal, but are not 
entitled to such a hearing until a substantive appeal has 
been properly filed at the RO.  38 C.F.R. § 20.703 (2005).

Regarding the matter of service connection for bowel problems 
due to undiagnosed illness, the comments and opinion in the 
February 2005 VA gastrointestinal examination require an 
addendum.  The examiner opined that the veteran does not have 
irritable bowel syndrome, but he did not offer any other 
explanation for the reported chronic constipation with 
occasional explosive diarrhea or an opinion that the veteran 
does not have the claimed condition.  The examiner's comment 
on this matter will complete the report.

Accordingly, the case is REMANDED for the following action:

1.  Return the February 2005 VA 
gastrointestinal examination report and 
the claims file to the examiner, or to 
another comparably qualified physician if 
the original examiner is unavailable, for 
an addendum opinion on the following 
matter:

*	Is there objective medical evidence 
of the veteran's reported chronic 
constipation with occasional 
explosive diarrhea?

*	If so, what is the etiology of the 
veteran's reported chronic 
constipation with occasional 
explosive diarrhea?

2.  If and only if an addendum opinion 
cannot be provided without further 
examination, schedule the veteran for a 
gastrointestinal examination to determine 
the etiology of the veteran's reported 
chronic constipation with occasional 
explosive diarrhea and provide an opinion 
whether it is less than, equal to, or 
greater than 50 percent probable that the 
condition is due to an undiagnosed 
illness contracted during service in 
Southwest Asia.

3.  Provide the veteran full notice and 
assistance regarding entitlement to 
service connection for seizures on a 
direct basis or as due to an undiagnosed 
illness.  Such notice will advice on the 
information and evidence necessary to 
substantiate the claim on both direct and 
presumptive bases, 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2005), as well as 
the information and evidence the veteran 
must provide and the information and 
evidence VA will obtain, notice to 
provide evidence in his possession, and 
information on the rating and effective 
date elements of adjudication.

4.  Schedule the veteran for a VA 
neurological examination including review 
of the claims file, with EEG or any other 
indicated diagnostic studies, to diagnose 
or rule out seizure disorder.

*	If a seizure disorder is found, the 
examiner is to provide an opinion of 
the etiology of the condition, 
including whether it is less than, 
equal to or greater than 50 percent 
probable that the seizures result 
from

*	(a) a head trauma in service; 

*	(b) an undiagnosed illness resulting 
from service in Southwest Asia;

*	(c) a known diagnosis or illness 
that began during service;

*	Additionally, the examiner is to 
provide an opinion whether it is 
less than, equal to or greater than 
50 percent probable that dizziness 
or headaches are associated with 
seizures.

5.  Review the matter of entitlement to 
service connection for seizures, 
38 C.F.R. § 19.26 (2003), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2005); 
Manlincon v. West, 12 Vet. App. 238 
(1999), that advises the veteran he must 
perfect the appeal to obtain appellate 
review of the matter of entitlement to 
service connection for seizures.  NOTE: 
the decision may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2005).

6.  Readjudicate the claims for service 
connection for bowel problems due to 
undiagnosed illness and for dizziness and 
headaches due to undiagnosed illness.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


